AMENDMENT NO.1 TO EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment No. 1 to Executive Employment Agreement (this “Amendment”) is
made as of the 27th day of November, 2008, by and between STAAR Surgical
Company, a Delaware corporation (“STAAR”), and Barry G. Caldwell (“the
Executive”), in reference to the following:

RECITALS

A. The Executive and STAAR are parties to an Executive Employment Agreement
dated November 27, 2007 (the “Agreement”), whereby STAAR agreed to retain the
services of the Executive as its Chief Executive Officer, and the Executive
agreed to render such services.

B. STAAR and the Executive wish to modify the terms of the Agreement so that the
base salary is payable by STAAR in cash subject to an election by the Executive
to receive a portion of his salary in the form of common stock.

NOW, THEREFORE, in consideration of the premises stated above, the mutual
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive agree as follows:

AGREEMENT

1. Section 3.1 of the Agreement is hereby amended and restated in its entirety
as follows:

“3.1 Base Compensation.

“(a) Base Salary. Subject to any election made pursuant to Section 3.1(b), STAAR
shall pay the Executive a base salary (the “Initial Base Salary”) at the annual
rate of $400,000, to be paid on a bi-weekly basis in cash by check, wire
transfer or similar means. The Executive’s annual salary will be reviewed
annually by the Board for the purpose of determining whether, at the sole
discretion of the Board, the Executive’s salary shall be increased. (In this
Agreement the term “Base Salary” shall mean, as of any date, the Initial Base
Salary, plus all discretionary increases of annual pay made by the Board up to
and including such date.)

“(b) Equity Compensation Portion of Base Salary. Subject to the approval of the
Board, during the Term the Executive may elect to receive a portion of his Base
Salary to be earned during the next Renewal Term in the form of restricted
shares of STAAR’s common stock (the “Stock Portion”) as follows. At the first
regularly scheduled meeting of the Board following the filing of STAAR’s
Quarterly Report on Form 10-Q for the third fiscal quarter (the “Election
Date”), the Executive may request to receive a specified amount of his Base
Salary as the Stock Portion. If approved by the Board, the Executive shall
receive, on, or as soon as practicable after, the anniversary of the Effective
Date, restricted shares of STAAR’s common stock pursuant to the 2003 Omnibus
Equity Incentive Plan or such similar equity incentive plan of the Company then
in effect (the “Plan”), in a number equal to the Stock Portion divided by the
Fair Market Value (as defined in the Plan) of STAAR’s common stock on the
Election Date. Any Stock Portion received by the Executive shall be subject to
vesting restrictions pursuant to the form of Restricted Stock Agreement appended
to the Plan, and shall vest in twelve equal monthly installments at the end of
each full calendar month following the anniversary of the Effective Date.”

2. Section 3.2 of the Agreement is hereby amended by replacing the words:

“In addition to the base salary described above, the Executive will be eligible
for an annual performance bonus of up to 60% of annual base compensation
(including for such purpose the equity compensation provided pursuant to
Section 3.1(b) at a value of $100,000)”

with the following words:

“In addition to the Base Salary, the Executive will be eligible for an annual
performance bonus of up to 60% of the Base Salary”

3. Section 5.10(a) of the Agreement is hereby amended by replacing the words:

“base compensation at the rate in effect on the Termination Date (including for
such purpose at a value of $100,000 per year the equity compensation payable
under Section 3.1(b))”

with the following words:

“Base Salary in effect on the Termination Date.”

4. Except as expressly modified by this Amendment, all terms, conditions and
provisions of the Agreement shall continue in full force and effect as set forth
in the Agreement. Except as otherwise modified or defined herein, all
capitalized terms in this Amendment have the same meanings as set forth in the
Agreement. In the event of a conflict between the terms and conditions of the
Agreement and the terms and conditions of this Amendment, the terms and
conditions of this Amendment shall prevail. Each party represents and warrants
to the other party that this Amendment has been duly authorized, executed and
delivered by it and constitutes a valid and legally binding agreement with
respect to the subject matter contained herein. Each party agrees that the
Agreement, as amended by this Amendment, constitutes the complete and exclusive
statement of the agreement between the Parties, and supersedes all prior
proposals and understandings, oral and written, relating to the subject matter
contained herein. This Amendment shall not be modified or rescinded except in a
writing signed by the Parties. This Amendment may be executed manually or by
facsimile signature in two or more counterparts, each of which shall be deemed
an original, and all of which together shall constitute but one and the same
instrument.

The next page is the signature page.

1

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Executive
Employment Agreement, effective on the date first written above.

EXECUTIVE EMPLOYEE

/s/ Barry G. Caldwell

Barry G. Caldwell

STAAR SURGICAL COMPANY

/s/ Charles Kaufman
Charles Kaufman
Vice President and Secretary


2